TEEA~TORNEYGENERAL                                  !.:
                                                                          ,,
                            OF TEXAS
                                 AUS~N     11.   -I%XAS

   FVILL.WILSON
A--            GENERAL             July 12, 1957




      Honorable A. C. Spencer                      Opinion No. WV-97A
      Executive Director
      Texas State Soil Conservation Board          Re: Is the State Board of Water
      Temple, Texs s                                   Engiaeers, under the State
                                                       Laws, required to approve
                                                       watershed plsns and the de-
                                                       sign and specifications ‘for
                                                       individual structures in the
      Dear Mr. Spencer :                               plan 7

                   On May 17, 1957, this Department rendered Opinion No, WW-97
      pcrtatning to the powers and duties of the Board of Water Engineers, and .in
      said opinion made reference to fresh water supply districts, under Articles
      7936 and 1799, V.C.S.

                    Upon reconsideration of this opinion by the Bond Division and
      the Oil, Gas and Water Division of this Department, it has been decided
      that that part of the opinion pertaining to fresh water supply districts should
      be withdrawn. Therefore, we desire to delete from satd opinion the follow-
      ing phrases :

                   (1) On Page 4, second line from the bottom, the phrase:      “and
      (c) fresh water supply districts (Articles 7936 aad 7799).”

                    (2) On Page 10, Section (b) under “Conclusions”,    the phraac:
      @or fresh wakr supply district”.

                  (3) On Page 11, the fourth and fifth lines, the phrase:    “or
      fresh water supply district”.
Honorable A. C. Spencer, Page 2 (WW-97A)




            With the above exceptions, the original Opinion No. WW-97
is affirmed ss written.

                                            Very truly yours,

                                            WILL WILSON




                                               Houghton Brownlee,   Jr.
HB:tiw                                         Assistant

APPROVED:

OPINION COMMITTEE:

H. Grady Chandler, Chairman
T. Lawrence Jones
Elbert Morrow
James W. Wilson

PREVIEWED FOR THE ATTORNEY        GENERAL
BY:   Geo. P. Blackburn